BAILEY, Justice.
While I cannot agree with the contention of counsel for the plaintiff that this is a suit “arising under the Constitution and laws of the United States”, I think that the conclusion necessarily follows from the reasoning of Mr. Chief Justice Taft in the case of United Mine Workers of America v. Coronado Coal Company, 259 U.S. 344, 42 S.Ct. 570, 66 L.Ed. 975, 27 A.L.R. 762, that an unincorporated labor organization such as the defendant, the Committee for Industrial Organization, national in character, is subject to suit in this court in its common name. This power was apparently assumed by both the trial court and the appellate court in the case of Operative Plasterers Cement Finishers International Association v. Case, 68 App.D.C. 43, 93 F.2d 56.
The motion to quash service as to that defendant will therefore be overruled.
As to the remaining defendant, I find that it is not shown that John L. Lewis is an agent or officer of it, and the service upon him as such agent will be quashed.